Citation Nr: 1035835	
Decision Date: 09/22/10    Archive Date: 09/28/10

DOCKET NO.  10-31 568	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUE

Legal entitlement to one-time payment from the Filipino Veterans 
Equity Compensation Fund. 


REPRESENTATION

Appellant represented by:	California Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

Thomas H. O'Shay, Counsel


INTRODUCTION

The Veteran had service with the Philippine Commonwealth Army, 
including the Recognized Guerillas, in the service of the Armed 
Forces of the United States from June 1944 to August 1945.  He 
died in September 2008, and the appellant is his surviving 
spouse.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal of a May 2009 decision by the Department of Veterans 
Affairs (VA) Regional Office (RO) in Manila, the Republic of the 
Philippines.
 
Please note this appeal has been advanced on the Board's docket 
pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  The appellant's spouse died in September 2008.

2.  The appellant did not have service as a member of the 
Philippine Commonwealth Army, including the recognized guerrillas 
in the service of the Armed Forces of the United States, and this 
is not in dispute. 


CONCLUSION OF LAW

The criteria for entitlement to one-time payment from the 
Filipino Veterans Equity Compensation Fund have not been met.  38 
U.S.C.A. § 501(a) (West 2002 & West Supp. 2009); American 
Recovery and Reinvestment Act of 2009, Pub. L. No. 111-5 (enacted 
February 17, 2009); 38 C.F.R. § 3.203 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Under 38 U.S.C.A. § 5103 (West 2002), VA must notify the claimant 
of the information and evidence not of record that is necessary 
to substantiate the claim, and of which information and evidence 
that VA will seek to provide and which information and evidence 
the claimant is expected to provide.

The appellant was not provided with 38 U.S.C.A. § 5103(a)-
compliant notice in this case.  Nonetheless, as will be discussed 
in further detail below, the appellant, as a matter of law, is 
not entitled to the benefit she seeks.  She is not a Veteran 
herself, and her husband died before he could possibly file a 
claim for the benefit at issue.  Consequently, as a matter of law 
the instant claim may not be substantiated.  In such cases, an 
appellant is not entitled to notice under 38 U.S.C.A. § 5103(a).  
See VAOPGCPREC 5-2004. 

As to VA's duty to assist the appellant, given that under the 
undisputed facts of this case there is no assistance that would 
aid in substantiating the claim, VA has no duty to assist her.  
VAOPGCPREC 5-2004.  

In sum, the facts relevant to this appeal have been properly 
developed, and there is no further action to be undertaken to 
comply with the provisions of 38 U.S.C.A. §§ 5103(a), 5103A (West 
2002) or 38 C.F.R. § 3.159 (2009).  Therefore, the appellant will 
not be prejudiced as a result of the Board proceeding to the 
merits of the claim.  See Bernard v. Brown, 4 Vet. App. 384, 392-
94 (1993). 

The appellant seeks entitlement to one-time payment from the 
Filipino Veterans Equity Compensation Fund.  See the American 
Recovery and Reinvestment Act of 2009, Pub. L. No. 111-5, section 
1002 (hereafter "the Act").  Section 1002(d) of that Act 
defines a person eligible for such a payment as any person who

(1) served-(A) before July 1, 1946, in the organized 
military forces of the Government of the Commonwealth of 
the Philippines, while such forces were in the service of 
the Armed Forces of the United States pursuant to the 
military order of the President dated July 26, 1941, 
including among such military forces organized guerrilla 
forces under commanders appointed, designated, or 
subsequently recognized by the Commander in Chief, 
Southwest Pacific Area, or other competent authority in the 
Army of the United States; or 

(B) in the Philippine Scouts under section 14 of the Armed 
Forces Voluntary Recruitment Act of 1945 (59 Stat. 538); 
and (2) was discharged or released from service described 
in paragraph (1) under conditions other than dishonorable. 

Section 1002(c)(2) of the Act provides that:  

If an eligible person who has filed a claim for benefits 
under [Section 1002 of the Act] dies before payment is made 
. . ., the payment [under Section 1002] shall be made 
instead to the surviving spouse, if any, of the eligible 
person.

The appellant herself does not contend that she had qualifying 
service establishing entitlement to the benefit sought.  Rather, 
she contends that her husband did have such service.  The record 
shows, however, that although his service would have qualified, 
he died in September 2008, prior to the passage of the Act in 
2009 and the establishment of the Filipino Veterans Equity 
Compensation Fund.  He therefore could not have had an 
application pending for payment from that fund at the time of his 
death.  The application in this case was filed by the appellant 
in February 2009.
 
Given that it is undisputed that the appellant does not herself 
have the requisite service, and as her husband died prior to 
2009, the appellant does not meet the eligibility requirements 
for payment from the fund.  The Board acknowledges the statements 
of the Veteran's child received in February 2010 that it is not 
logical to deny the appellant the benefit she seeks, but the 
Board is bound by the law in this matter.  As the law and not the 
evidence of record is dispositive in this case, the claim must be 
denied because of the lack of legal entitlement under the law.  
See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).


ORDER

Legal entitlement to one-time payment from the Filipino Veterans 
Equity Compensation Fund is denied. 



____________________________________________
JAMES L. MARCH 
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


